Case 3:20-cv-08701-VC Document 50-1 Filed 06/17/21 Page 1 of 3

Atkinson v. Pro Custom Solar Lec

United States District Court for the Western District of Texas, San Antonio Division
June 16, 2021, Decided: June 16, 2021, Filed
CIVIL NO. SA-21-CV-178-OLG

Reporter
2021 U.S. Dist. LEXIS 112396 *

TRACY ATKINSON, Plaintiff v. PRO
CUSTOM SOLAR LCC d/b/a
MOMENTUM SOLAR, Defendant

Counsel: [*1] For Tracy Atkinson,
Plaintiff: Amy Lynn Bennecoff Ginsburg,
Kimmel & Silverman, PC, Ambler, PA
USA.

For Pro Custom Solar LLC d/b/a
Momentum Solar, Defendant: Jessica Junek,
Thomas G. Jacks, LEAD ATTORNEYS,
Hartline Barger LLP, Dallas, TX USA;
Thomas J. Cotton, LEAD ATTORNEY,
Schenck, Price, Smith and King, LLP,
Florham Park, NJ USA.

Judges: ORLANDO L. GARCIA, CHIEF
UNITED STATES DISTRICT JUDGE.

Opinion by: ORLANDO L. GARCIA

Opinion

 

ORDER

Pending before the Court is Defendant's
motion to stay or, in the alternative, motion
to dismiss. Docket no. 5. Plaintiff filed a
response (docket no. 6) and Defendant filed
a reply (docket no. 7). The Court has
reviewed the complaint, the briefs, and the
applicable law, and finds that the motion to
stay should be denied as moot and the

motion to dismiss should also be denied.

The parties agree that the motion to stay

should be denied as moot. Movant

requested a stay pending a decision by the

Supreme Court in Facebook, Inc. v. Duguid.

That opinion has since been issued.

Facebook, Inc. v. Duguid, 141 S.Ct. 1163,
592 U.S. _ (2021). However, Defendant still
Case 3:20-cv-08701-VC Document 50-1 Filed 06/17/21 Page 2 of 3

Page 2 of 3

2021 U.S. Dist. LEXIS 112396, *1

seeks dismissal of the federal TCPA claims
(counts I and II of the complaint) for failure
to state a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6). In

deciding such a motion, "[t]he court
accepts [*2] all well-pleaded facts as true,
viewing them in the light most favorable to
the [nonmovant]." Jn re Katrina Canal
Breaches Litig., 495 F.3d 191, 205 (Sth Cir.
2007). A complaint must contain sufficient
factual matter "to state a claim to relief that
is plausible on its face." Ashcroft v. Igbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570
(2007)). "A claim has facial plausibility
when the [nonmovant] pleads factual
content that allows the court to draw the
reasonable inference that the [movant] is
liable for the misconduct alleged." Ashcroft,

556 U.S. at 678.

In her complaint, Plaintiff alleges, inter alia,
that Defendant called her and sent text
messages using an automatic telephone
dialing system that "has the present .. .
capacity to dial numbers in a random and/or

sequential fashion." See docket no. 1, 4 11,

12, 14, 23, 25. The Court finds these

allegations sufficient to state a plausible
claim under the Telephone Consumer
Protection Act (TCPA), 47 U.S.C. § 227 et
seq., as recently construed by the Supreme

Court in Facebook, Inc. v. Duguid.

In the Facebook case, the TCPA claim was
dismissed after "Duguid failed to allege that
Facebook used an autodialer because he did
not claim Facebook sent text messages to
numbers that were randomly or sequentially
generated. Rather, Facebook argued,
Duguid alleged that Facebook sent targeted,
individualized texts to numbers linked to
specific accounts." Facebook, Inc.  v.
Duguid, 141 S.Ct. at 1168. Under [*3] the
facts alleged herein, Plaintiff claims that
Defendant called and texted her using an
automatic telephone dialing system that
"has the present . . . capacity to dial
numbers in a random and/or sequential
fashion." Docket no. 1, § 11, 12, 14, 23, 25.
She does not allege that Defendant placed
targeted, individualized calls or texts to her.
The Court finds these factual allegations

sufficient to survive dismissal under Rule
Case 3:20-cv-08701-VC Document 50-1 Filed 06/17/21 Page 3 of 3

Page 3 of 3

2021 U.S. Dist. LEXIS 112396, *3

12(b)(6).

As a practical matter, no plaintiff will have
personal knowledge of the defendant's
telephone system at the pleadings stage.
Only the defendant has that knowledge.
However, Plaintiff has pled enough facts to
proceed with discovery, at which time she
will have the opportunity to discover the
precise technology that was used at the time
of the alleged violation(s). If the technology
does not meet the definition set forth in the
statute, as construed by the Supreme Court
in Facebook, Inc. v. Duguid, then Defendant
may move for summary judgment on that

basis.

It is therefore ORDERED that Defendant's
motion to stay (docket no. 5) is DENIED as
moot and Defendant's motion to dismiss for
failure to state a claim (docket no. 5) is also
DENIED. Defendant must file its answer
within [*4] 14 days from the date below,
and the parties must also re-file their
scheduling recommendations with specific

dates for the deadlines stated therein.

SIGNED this 16th day of June, 2021.

/s/ Orlando L. Garcia

ORLANDO L. GARCIA

CHIEF U.S. DISTRICT JUDGE

 

End of Document
